FIFTH DIVISION
                          RICKMAN, C. J.,
      MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     March 4, 2022




In the Court of Appeals of Georgia
 A21A1603. AMERICAN PLUMBING PROFESSIONALS, INC. v.
     SERVESTAR, LLC et al.

      PHIPPS, Senior Appellate Judge.

      American Plumbing Professionals, Inc. (“APP”) appeals from the trial court’s

order granting summary judgment to defendants ServeStar, LLC and former APP

chief operating officer Aaron Miller (collectively, “ServeStar”) on APP’s claim for

tortious interference with employment relations in this business dispute. On appeal,

APP contends that the trial court erred in granting ServeStar summary judgment on

this claim on the basis that the geographic limitations in two identical non-compete

covenants are vague and therefore void and unenforceable. In the alternative, APP

argues that the trial court erred in declining to modify the terms of the non-compete

covenants pursuant to OCGA § 13-8-53 (d). For the following reasons, we vacate the
trial court’s grant of summary judgment on the claim at issue here and remand the

case to the trial court for further consideration.

      The record shows that APP filed a complaint for injunctive relief and damages

against ServeStar and several former APP employees, which it subsequently amended

several times. As relevant here, APP alleged that ServeStar induced former APP

employees to violate their employment agreements with APP.

      All of the defendants filed a motion for summary judgment in May 2018. In

June 2020, ServeStar filed a supplemental motion for summary judgment. In an

October 2020 order, the trial court granted summary judgment to ServeStar on APP’s

claims for tortious interference with employment relations and breach of fiduciary

duty, but denied summary judgment to ServeStar on all remaining claims.1 With

respect to the tortious interference with employment relations claim, the trial court

explained that ServeStar cannot be liable on the claim if the non-compete agreements

in APP’s employment agreements are unenforceable. The trial court stated:

             In [a prior order dated] January 9, 2019 . . . , the Court already
      found that most of the non-compete agreements at issue contained vague
      geographic limitations, and thus were void and unenforceable. . . .


      1
       The trial court’s order notes that APP voluntarily dismissed all claims against
the remaining defendants.

                                           2
      However, the Court did not reach the issue whether former APP
      employees [Zylas] Hamilton and [Christian] Edmondson’s non-compete
      agreements were enforceable because they no longer worked for
      ServeStar.
             The Court now finds Hamilton and Edmondson’s employment
      agreements unenforceable and declines APP’s request to modify them
      under OCGA § 13-8-53 (d). The restrictive covenants in those contracts
      suffer from similar defects as the other non-compete covenants in the
      contracts found unenforceable in the January 9, 2019 Order. Hamilton’s
      non-compete agreement defines the geographic restriction as “the
      territory where Employee provided services on behalf of [APP] during
      the last twelve months of his or her employment,” which extended
      “throughout those parts of the United States of America where [APP]
      transacts business. . . . Edmondson’s non-compete agreement uses the
      same language in its geographic restriction.
             Thus, the restrictive covenants in the former APP employees’
      employment contracts are unenforceable.

      This appeal followed.

      Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. City of St. Marys v. Reed,

346 Ga. App. 508, 508 (816 SE2d 471) (2018); see OCGA § 9-11-56 (c). We review

a grant of summary judgment de novo. City of St. Marys, 346 Ga. App. at 508.




                                         3
      APP contends that the trial court erred in granting ServeStar summary

judgment on the tortious interference with employment relations claim on the basis

that the geographic limitations in the non-compete covenants for former APP

employees Hamilton and Edmondson are vague and therefore void and

unenforceable.2 We agree.

      If the non-compete covenants at issue on appeal are unenforceable, ServeStar

cannot be held liable for interfering with them. See Lapolla Indus. v. Hess, 325 Ga.

App. 256, 264 (2) (750 SE2d 467) (2013) (claim for tortious interference with

employment agreements cannot be based on unenforceable non-compete covenants).

The covenants at issue on appeal were entered into in 2018, so they are governed by

Georgia’s Restrictive Covenants Act (“RCA”), OCGA § 13-8-50 et seq. See Kennedy

v. Shave Barber Co., LLC, 348 Ga. App. 298, 301 (822 SE2d 606) (2018) (non-

compete covenants entered into after May 11, 2011, are governed by the RCA). The

RCA requires courts to construe a restrictive covenant “to comport with the

      2
        On appeal, APP does not challenge the trial court’s ruling that the non-
compete covenants for the other employees are unenforceable. APP specifically limits
its appeal to the trial court’s determination that the geographic limitations in the non-
compete provisions of the employment agreements for Hamilton and Edmondson
“were facially void and unenforceable[,]” noting that “[t]he trial court’s ruling did not
determine that the non-compete covenants were void or unenforceable for any other
reason.”

                                           4
reasonable intent and expectations of the parties to the covenant and in favor of

providing reasonable protection to all legitimate business interests established by the

person seeking enforcement.” OCGA § 13-8-54 (a). Pursuant to the RCA,

“enforcement of contracts that restrict competition during the term of a restrictive

covenant, so long as such restrictions are reasonable in time, geographic area, and

scope of prohibited activities, shall be permitted.” OCGA § 13-8-53 (a).

      With respect to geographic area, the RCA specifically states that a geographic

restriction is presumed to be reasonable if (a) it “includes the areas in which the

employer does business at any time during the parties’ relationship, even if not known

at the time of entry into the restrictive covenant,” and (b) “[t]he total distance

encompassed by the provisions of the covenant also is reasonable[.]” OCGA § 13-8-

56 (2) (A).

      The RCA also provides the following guidance regarding the language that is

necessary for geographic limitations in non-compete covenants: “[t]he phrase ‘the

territory where the employee is working at the time of termination’ or similar

language shall be considered sufficient as a description of geographic areas if the

person or entity bound by the restraint can reasonably determine the maximum

reasonable scope of the restraint at the time of termination.” OCGA § 13-8-53 (c) (2).

                                          5
Furthermore, “[w]henever a description of . . . geographic areas[] is required by this

Code section, any description that provides fair notice of the maximum reasonable

scope of the restraint shall satisfy such requirement, even if the description is

generalized or could possibly be stated more narrowly[.]” OCGA 13-8-53 (c) (1).

      Here, the geographic restriction in the non-compete covenants for both

Hamilton and Edmondson provides:

      For purposes of this Section, the term “Restricted Territory” shall mean
      the territory where Employee provided services on behalf of [APP]
      during [the] last twelve months of his or her employment which, in light
      of the company-wide nature of the Confidential Information and
      business relationships developed and maintained by Employee on behalf
      of [APP], Employee acknowledges to extend throughout those parts of
      the United States of America where [APP] transacts business.


In the order at issue here, the trial court found that these restrictive covenants “suffer

from similar defects as” other non-compete covenants that the trial court had

previously found “contained vague geographic limitations, and thus were void and

unenforceable.” The trial court did not otherwise explain why it found the geographic

restriction in the non-compete covenants for Hamilton and Edmondson to be vague

or otherwise defective, and did not indicate that it had considered whether the

description of the geographic limitation complied with OCGA § 13-8-53 (c). In its

                                            6
previous order finding other non-compete provisions unenforceable in this case, the

trial court relied on Koger Properties v. Adams-Cates Co., 247 Ga. 68, 68 (1) (274

SE2d 329) (1981), in which the Supreme Court of Georgia held that “a territorial

restriction which cannot be determined until the date of the employee’s termination

is too indefinite to be enforced.” However, Koger Properties predated the RCA,

which expressly states that a description of a geographic area using “[t]he phrase ‘the

territory where the employee is working at the time of termination’ or similar

language” is sufficient “if the person or entity bound by the restraint can reasonably

determine the maximum reasonable scope of the restraint at the time of termination.”

OCGA § 13-8-53 (c) (2) (emphasis supplied). Thus, under the RCA, a geographic

restriction may be enforceable even if its maximum reasonable scope cannot be

determined until the date of the employee’s termination.

      APP argues that the geographic restriction in the Hamilton and Edmondson

non-compete agreements is valid and enforceable under the RCA. APP cites

Heartland Payment Systems, LLC v. Stockwell, 446 FSupp.3d 1275, 1283 (III) (D)

(2) (N.D. Ga. 2020), in which the court, applying the RCA, upheld a non-compete

covenant containing the following geographic restriction: “in the geographic area in

which the Company conducts business[.]” In Stockwell, the employer was a Georgia-

                                          7
based provider of payment-processing technology services and products throughout

the United States. Id. at 1279 (II) (A). The employer sought enforcement of the

covenant only in Oklahoma and Texas, which the court concluded was reasonable

“given that [the employee] worked for [the employer] with nationwide responsibilities

and is now working for [a competitor] in those states.” Id. at 1284 (III) (D) (2). Citing

OCGA § 13-8-53 (c) (1), the court found that the employee “had fair notice of the

maximum . . . territory . . . restriction[] encompassed by the non-competition

covenant” because it was set forth in the employment agreement. Id.

      ServeStar contends that the “restriction at issue in this case is not at all like the

one at issue” in Stockwell, which ServeStar characterizes as “clear,” but “is more like

the one at issue” in CarpetCare Multiservices, LLC v. Carle, 347 Ga. App. 497 (819

SE2d 894) (2018) (physical precedent only). However, in CarpetCare, this Court held

that the trial court correctly determined that a non-compete covenant failed to comply

with OCGA § 13-8-53 (a) because it “did not contain any reference to a geographic

area limitation.” CarpetCare, 347 Ga. App. at 500. Here, Hamilton’s and

Edmondson’s employment agreements contain a geographic restriction. Thus,

ServeStar’s contention that the geographic restriction in this case is similar to the one

at issue in CarpetCare has no merit.

                                            8
      ServeStar also contends that the language of the geographic restriction is vague

because the term “territory” could mean a neighborhood, a city, a county, a state, or

some other geographic region like the southeastern United States. In addition,

ServeStar argues that the scope of geographic limitation could mean (a) any territory

where the employee provided services on behalf of APP; (b) any territory where APP

transacts business, whether the employee provided services there or not; or (c) a

territory where both the employee provided services and APP does business. In

response, APP argues that the non-compete agreements for Hamilton and Edmondson

are similar to the covenant in Stockwell in that they “covered the territory where the

company did business and where the employee provided services[.]”

      Construing the restrictive covenants, as we must, “to comport with the

reasonable intent and expectations of the parties to the covenant and in favor of

providing reasonable protection to all legitimate business interests established by the

person seeking enforcement[,]” we find that the language of Hamilton’s and

Edmondson’s non-compete covenants sufficiently describes the geographic restriction

because it complies with OCGA § 13-8-53 (c). OCGA § 13-8-54 (a). The phrase “the

territory where Employee provided services on behalf of [APP] during [the] last

twelve months of his or her employment” is similar to the language sanctioned by

                                          9
OCGA § 13-8-53 (c) (2), “the territory where the employee is working at the time of

termination[.]” Furthermore, the language “which . . . Employee acknowledges to

extend throughout those parts of the United States of America where [APP] transacts

business” describes the extent of “the territory where Employee provided services on

behalf of the [APP]” and allows the employee to “reasonably determine the maximum

reasonable scope of the restraint at the time of termination.” See OCGA § 13-8-53 (c)

(2). Although the description “is generalized or could possibly be stated more

narrowly[,]” the description satisfies the statutory requirement because it “provides

fair notice of the maximum reasonable scope of the restraint[.]” OCGA 13-8-53 (c)

(1); see Stockwell, 446 FSupp.3d at 1284 (III) (D) (2) (former employee had “fair

notice” of restrictions set forth in employment agreement). Consequently, the trial

court erred in determining that Hamilton’s and Edmondson’s non-compete covenants

are unenforceable on the basis that they contain vague geographic limitations.3

      On appeal, APP does not address whether the geographic restriction is

reasonable or whether the non-compete covenants for Hamilton and Edmondson are


      3
       In light of our conclusion that the non-compete covenants for Hamilton and
Edmondson sufficiently describe the geographic restriction, we need not address
APP’s argument that the trial court erred by declining to modify the terms of the non-
compete covenants pursuant to OCGA § 13-8-53 (d).

                                         10
otherwise enforceable under the RCA. Nor does either party address on appeal

whether ServeStar is entitled to summary judgment on APP’s tortious interference

with employment relations claim even if the non-compete covenants at issue here are

enforceable. Consequently, we vacate the grant of summary judgment to ServeStar

on APP’s claim for tortious interference with employment relations and remand the

case to the trial court for further consideration of whether ServeStar is entitled to

summary judgment on this claim for other reasons. See City of Gainesville v. Dodd,

275 Ga. 834, 839 (573 SE2d 369) (2002) (appellate court may decline to apply the

right-for-any-reason rule where legal theories not addressed by the trial court were

not properly briefed by all parties on appeal).

      Judgment vacated and case remanded with direction. Rickman, C. J., and

McFadden, P. J., concur.




                                         11